Citation Nr: 1721287	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to July 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, granted service connection for recurrent dislocation and instability status post open inferior capsular shift, left shoulder with scar (claimed as recurrent subluxation of both shoulders), with an initial evaluation of 10 percent, effective June 13, 2008.  Jurisdiction of the appeal currently resides with the RO in Winston-Salem, North Carolina.

In March 2011, the Veteran testified at a Board Video Conference hearing.  The hearing transcript is of record.  The Veterans Law Judge who conducted the March 2011 hearing is no longer employed by the Board, and while the Veteran was offered a hearing before another Veterans Law Judge in May 2016, he declined the opportunity.

In February 2012, the Board remanded this issue for additional development.

In a February 2017 rating decision, the Appeals Management Center (AMC) increased the initial rating for the Veteran's left shoulder disability from 10 percent to 20 percent disabling, effective June 13, 2008.  However, as the increase did not represent a total grant of benefits sought on appeal, the claim for entitlement to an initial rating in excess of 20 percent for a left shoulder disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2016, the Board again remanded this issue for additional development.


FINDING OF FACT

The Veteran's left shoulder disability does not more nearly approximate arm motion limited to midway between his side and shoulder level.
CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for a left shoulder disability have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a June 2008 letter.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the report of February 2009 and April 2013 VA examinations, the second of which was ordered by the February 2012 remand.  Per the June 2016 Board remand instructions, the Veteran also underwent a VA examination in February 2017.  

In light of the above, the Board also finds that the RO substantially complied with the February 2012 and June 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran to include his testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.
Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).
The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Laws and Regulations

In the February 2009 rating decision, the RO granted service connection for recurrent dislocation and instability status post open inferior capsular shift, left shoulder with scar (claimed as recurrent subluxation of both shoulders), with an initial evaluation of 10 percent, effective June 13, 2008 under Diagnostic Code 5203.

As noted above, in a February 2017 rating decision, the AMC increased the Veteran's initial disability rating for a left shoulder disability from an initial 10 percent evaluation to an initial 20 percent evaluation, effective June 13, 2008 under Diagnostic Code 5201.

In general, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2016).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2016).

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

The Veteran is left handed.  Hence, his left shoulder disorder affects his major arm. 

Diagnostic Code 5203 provides ratings for the major (dominant) and minor (non-dominant) shoulder.  Under Diagnostic Code 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement (in either shoulder).  A maximum 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula (in either shoulder).  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).  Diagnostic Code 5203 also allows a disability to be rated based on impairment of function of the contiguous joint.

Under Diagnostic Code 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2016).  Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201.

Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

Factual Background and Analysis

The Veteran underwent a VA examination in February 2009.  The examiner noted that the Veteran had surgery on his left shoulder in February 1994 and since that time he has not had any shoulder dislocations.  He currently did not have any problems with activities of daily living and did not have any limitations with regard to his job.  He did not use a brace or orthotics and did not use an assistive device.  He did have a history of pain at night but there were no flare-ups.  On examination, he was intact to motor and sensory function.  Forward flexion was from 0 to 170 degrees.  Abduction was from 0 to 120 degrees.  External rotation was from 0 to 90 degrees and internal rotation was from 0 to 80 degrees.  The ranges of motions were the same on active and passive movements.  There was no change on repetition and there was no pain with motion.  Muscle strength testing was normal.  He was nontender to palpation over the acromioclavicular (AC) joint.  He had a well healed 9cm scar that was not fixed to underlying tissue and there was no muscle loss.  X-rays of the left shoulder showed no fracture, dislocation or bony destructive lesion.  

The Veteran underwent a VA examination in December 2013.  The examiner noted that the Veteran had a history of a dislocation and instability of the left shoulder as well as a diagnosis of degenerative joint disease of the bilateral shoulders.  The Veteran reported flare-ups as he indicated that he had difficulty sleeping and using his arm.  On examination, flexion was from 0 to 140 degrees with objective evidence of pain beginning at 135 degrees.  Left abduction was from 0 to 140 degrees with objective evidence of pain beginning at 140 degrees.  After repetitive use, left shoulder flexion was from 0 to 140 degrees and left shoulder abduction was from 0 to 140 degrees.  He had additional limitation in range of motion of the shoulder and arm after repetitive-use testing but there did not have any functional loss and/or impairment of the shoulder and arm.  The Veteran did have pain on movement.  He had pain on palpation but did not have guarding of either shoulder.  Muscle strength testing was normal and there was no ankylosis.  There was no history of mechanical symptoms (clicking, catching) and no history of recurrent dislocation.  

It was noted that the Veteran had surgery in 1983 due to a dislocation but there was no visible scar on examination.  There were no residual signs or symptoms due to this surgery.  X-rays demonstrated arthritis in both shoulders.  The Veteran's left shoulder impacted his ability to work as it made it difficult to lift or carry heavy weight on the left arm.  The examiner also noted that left shoulder external rotation ended at 65 degrees with objective evidence of painful motion beginning at 65 degrees.  Left shoulder internal rotation ended at 70 degrees with objective evidence of painful motion beginning at 70 degrees.  There were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the shoulder joint.  The examiner noted that the Veteran's left shoulder disability was currently active but that instability was currently inactive.  

The Veteran underwent a VA examination in February 2017.  The Veteran reported flare-ups of his left shoulder as he had chronic pain with limitation of motion with range of motion and lifting.  On examination, the left shoulder ranges of motion were all normal.  Flexion and abduction was from 0 to 180 degrees and external and internal rotation was from 0 to 90 degrees.  Pain was noted on the examination but it did not result in/cause functional loss.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was evidence of pain with weight bearing but no objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing and there was no additional loss of function or range of motion after 3 repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was not being conducted during a flare-up.  Pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups due to pain but the Veteran could not describe this limitation in terms of range of motion.  Muscle strength testing was normal and there was no atrophy.  There was no ankylosis.  There was no instability and the Veteran did not have an AC condition.  

The Veteran had a scar on his left shoulder which was 14cm long x .3cm wide.  The Veteran's left shoulder impacted his ability to work due to the range of motion and lifting/weight-bearing limitations.  In regards to Correia, the examiner noted that there was no evidence of pain on passive range of motion testing of the right shoulder and no evidence of pain on weight-bearing testing of the right shoulder.  There was evidence of pain on passive range of motion testing of the left shoulder and objective evidence of pain on non-weight bearing testing of the left shoulder.

After reviewing evidence of record as a whole, the Board finds that the assignment of an initial rating in excess of 20 percent for the Veteran's service-connected left shoulder disability is not warranted.  Notably, the evidence does not more nearly reflect limitation of motion of the left shoulder to midway between side and shoulder level or to 25 degrees from the side.

For an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the February 2009, April 2013 and February 2017 VA examinations adequate for rating purposes.  

The February 2009, April 2013 and February 2017 examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, the February 2017 VA examiner noted that pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups due to pain.  While the VA examiner did not provide range of motion estimates in degrees regarding flare-ups, such is understandable as the examiner explained that an estimate could not be provided as the examination was not performed during a flare-up.  The Board finds this explanation adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board notes that there is no reason to suspect that the Veteran's range of motion during a flare-up would reflect a limitation of motion of the left shoulder to midway between side and shoulder level or to 25 degrees from the side absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  Additionally, per Correia, the February 2017 VA examiner specifically noted that there was no evidence of pain on passive range of motion testing of the right shoulder, no evidence of pain on weight-bearing testing of the right shoulder while there was evidence of pain on passive range of motion testing of the left shoulder and objective evidence of pain on non-weight bearing testing of the left shoulder.

Even if it was found that the above examination did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  

The Board again acknowledges that the Veteran has pain and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and motion limited to shoulder level.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for an initial evaluation in excess of 20 percent.

Also, although the December 2013 and February 2017 VA examiners noted that the Veteran's left shoulder condition impacted his employment as he had problems with lifting and carrying heavy objects, the Board also notes that muscle strength is shown as 5/5, and there is no evidence of muscle atrophy or guarding.  Therefore, the Board finds that the 20 percent evaluations contemplate functional impairment due to pain and restricted range of motion, as well as some interference with employment.  See DeLuca, supra.

Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point. 

The Board has considered whether higher disability evaluations may be assigned under any other potentially applicable provision of the rating schedule.  However, in the absence of any lay or medical evidence for ankylosis, impairment of the humerus, or impairment of the clavicle-dislocation, nonunion, or malunion, the Board finds that there is no basis to assign higher evaluations under Diagnostic Codes 5200, 5202, and 5203.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.

The Board also notes that the Veteran has a residual scar on his  left shoulder.  However, the Veteran's scar does not cover at least 39 square centimeters; is not unstable, deep, or painful; and does not limit function which would warrant a compensable evaluation.  Thus, a separate compensable rating of the scar is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 20 percent for a left shoulder disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to an initial rating in excess of 20 percent for a left shoulder disability is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


